Case 1:20-cv-21254-BB Document 47-24 Entered on FLSD Docket 07/02/2021 Page 1 of 3




                    EXHIBIT 23
    Case 1:20-cv-21254-BB Document 47-24 Entered on FLSD Docket 07/02/2021 Page 2 of 3




From: Regan, Christopher <cregan@buckleyfirm.com>
Sent: Monday, June 21, 2021 3:49 PM
To: 'braunsteinj@sec.gov' <braunsteinj@sec.gov>; Petrilla, Antony <PetrillaA@SEC.GOV>
Cc: greenbergb@gtlaw.com; Viswanatha, Veena <vviswanatha@buckleyfirm.com>
Subject: RE: Search Terms for OIG database

Josh,

We are again disappointed that you will not schedule any calls to discuss these issues and disagree with your view of
what Judge Louis ordered. We do not think the burden of running the search terms we provided (including Apple)
would be significant in any way and the results would be informative to us and the Judge. Our recollection is that if the
number of hits on a proposed search term was similar to the results from running the ordered searches, the Judge might
order the SEC to produce those documents. We are just proposing what we think is an efficient way to focus on the
documents most relevant in a database we know almost nothing about. Nonetheless, if you are only willing to run the
term convertible and two others, please use trader and factors. If you reconsider your position, please let me
know. Thanks.

Chris

Christopher F. Regan
Partner
Buckley LLP
2001 M Street NW
Suite 500
Washington, DC 20036
T 202.349.7970
M 202.255.2943
cregan@bucklevfirm.com
www.bucklevfirm.com




                                                            1
    Case 1:20-cv-21254-BB Document 47-24 Entered on FLSD Docket 07/02/2021 Page 3 of 3


From: Regan, Christopher
Sent: Monday, June 21, 2021 1:12 PM
To: 'braunsteinj@sec.gov' <braunsteinj@sec.gov>; Petrilla, Antony <PetrillaA@SEC.GOV>
Cc: greenbergb@gtlaw.com; Viswanatha, Veena <vviswanathaPbucklevfirm.com>
Subject: Search Terms for OIG database

Josh,

We write to follow up on the hearing before Judge Louis last Friday. We look forward to learning how many documents
in the Office of Interpretation and Guidance's database hit on the terms "Apple" and "convertible". We also look
forward to confirmation of whether it is possible to search for the term "convertible note," or whether you can only
search for one word at a time.

We also ask that you run the below search terms in the database and let us know how many documents hit on each of
these terms. We understand that Judge Louis has ordered the SEC at this time to produce documents that hit on two
additional terms, and we ask that you provide this information so that we can identify the two additional terms.

Trader
Factors
Microcap
Statute
Discount
Spread
144
Hold
Advertise
Business
Penny
Invest
Investment
Conference

Please IPt us know if you would like to discuss. Thanks.

Chris


Christopher F. Regan
Partner
Buckley LLP
2001 M Street NW
Suite 500
Washington, DC 20036
T 202.349.7970
M 202.255.2943
cregan@buckleyfirm.com
www.bucklevfirm.com




                                                           2
